      Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


MARK A. THOMPSON,

       Plaintiff,
                                                CIVIL ACTION FILE
V.

                                                NO. 1:17-CV-2244-MHC
DEKALB COUNTY, GA., and
OVERTIS BRANTLEY,

       Defendants.


                                      ORDER

I. PROCEDURAL HISTORY

      On May 10, 2016, Plaintiff Mark A. Thompson ("Thompson") filed a

Complaint in the Superior Court ofDeKalb County, Georgia [Doc. 1-1] and, six

days later, filed an Amended Complaint [Doc. 3-1]. The Amended Complaint

alleges the following four federal causes of action:


      • Race discrimination under Title VII of the Civil Rights Act of 1964,
             as amended, 42 U.S.C. § 2000e et seq. (Count Three);


      • Race discrimination under 42 U.S.C. § 1981 (Count Four);

      • Race discrimination under the Equal Protection Clause of the
           Fourteenth Amendment to the United States Constitution (Count
             Five); and
      Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 2 of 11




      • Age discrimination under the Age Discrimination in Employment Act
             of 1967, as amended, 29 U.S.C. § 621 et seq. (Count Six).

Am. Compl. ^ 62-92. The Amended Complaint also alleges two state law claims:

      • Violation of the Georgia Whistleblower Act, O.C.G.A. § 45-1-4, et
             seq. (Count One); and

      • Attorney's Fees under O.C.G.A. §§ 13-6-11 and 45-l-4(f) (Count
             Two).


Defendants removed the Complaint to this Court on June 15, 2017, on the basis of

federal question jurisdiction. Notice of Removal [Doc. 1].

      On July 30, 2018, Defendants filed a Motion for Summary Judgment as to

all counts of the Amended Complaint. Defs.' Mot. for Summ. J. [Doc. 85]. On


January 30, 2019, the Magistrate Judge issued a Final Report and Recommendation

("R&R") recommending that Defendants' Motion for Summary Judgment should

be granted. R&R [Doc. 129]. The Order for Service of the R&R [Doc. 130]

provided notice that, in accordance with 28 U.S.C. § 636(b)(l), the parties were

authorized to file objections within fourteen (14) days of the receipt of that Order.

After obtaining an extension of time, Thompson filed his objections on February

20, 2019 [Doc. 133] ("PL'S Objs.").
       Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 3 of 11




II. STANDARD OF REVIEW

       In reviewing a Magistrate Judge's R&R, the district court "shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." 28 U.S.C. § 636(b)(l). "Parties

filing objections to a magistrate's report and recommendation must specifically

identify those findings objected to. Frivolous, conclusive, or general objections

need not be considered by the district court." United States v. Schultz, 565 F.3d


1353,1361(llth Cir. 2009) (internal quotation marks omitted) (quoting Marsden

v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988)). Absent objection, the district

court judge "may accept, reject, or modify, in whole or in part, the findings and


recommendations made by the magistrate judge," 28 U.S.C. § 636(b)(l), and need

only satisfy itself that there is no plain error on the face of the record in order to

accept the recommendation. See United States v. Slay, 714 F.2d 1093, 1095 (11th

Cir. 1983). In accordance with 28 U.S.C. § 636(b)(l) and Rule 72 of the Federal

Rules of Civil Procedure, the Court has conducted a de novo review of those


portions of the R&R to which objections have been made and has reviewed the

remainder of the R&R for plain error. See Slay, 714 F.2d at 1095.
       Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 4 of 11




III. DISCUSSION

      A. Thompson's Federal Claims


      As correctly stated by the Magistrate Judge, Thompson's race and age

discrimination claims are all evaluated under the burden-shifting framework


established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-06 (1973).

Under McDonnell Douglas, a plaintiff makes out a prima facie case for

discrimination by establishing that he "(I) is a member of a protected class;

(2) was qualified for the position; (3) suffered an adverse employment action; and

(4) was replaced by someone outside the protected class or was treated less


favorably than similarly situated individuals outside the protected class." Homsby-

Culpepper v. Ware, 906 F.3d 1302, 1312 n.7 (llth Cir. 2018). "Only after the

plaintiff has made his prima facie case does the burden shift to the defendant" to

offer a legitimate, non-discriminatory reason for its action. Morris v. Emory


Clinic, Inc., 402 F.3d 1076, 1082 (llth Cir. 2005).

      The Magistrate Judge assumed for purposes of summary judgment that

Thompson presented sufficient evidence to support the first three elements to


support a prima facie case for discrimination. R&R at 27 n.7. However, the


Magistrate Judge found that Thompson failed to raise a disputed issue of material

fact to support the establishment of the fourth element: that Thompson was
      Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 5 of 11




replaced by someone outside the protected class or was treated less favorably than


similarly situated individuals outside the protected class. Id. at 27-29.

      A de novo review of the record in this case shows that the Magistrate

Judge's finding is correct. First, Thompson has presented no evidence that he was


replaced by someone outside of his protected class. Thompson is a white male


over the age of forty. Dep. of Mark A. Thompson taken Sept. 21, 2017 [Doc. 32-


1] at 7-8. Thompson testified that he was not sure who replaced him (he heard it

may have been William Scott) or if his work was in fact divided among existing

attorneys in the DeKalb County Law Department after his termination. Id. at 72-


74. Defendants presented evidence, uncontroverted by Thompson, that, upon his


departure, his duties in fact were divided among existing attorneys and that

William Scott, a white male who was younger than Thompson, was hired three

months after Thompson's departure and was not assigned to any of the work


previously performed by Thompson. Dep. ofOvertis Brantley taken May 17, 2018

[Doc. 101-1] at 67-70 & Ex. 10 [Doc. 101-2 at 35]; Dep. of Laura Johnson taken

June 5, 2018 [Doc. 107-1] at 15. Second, Thompson has identified no comparator

outside his protected class who was treated more favorably.


      In his objections, Thompson first contends that "Defendants' own arguments


confirm there is a disputed fact regarding the replacement" because "Defendants
       Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 6 of 11




contended that William Scott, a white man in his thirties, was Thompson's

replacement." Pl.'s Objs. at 16. However, Defendants made no such assertion,


instead stating, "[t]he evidence is that no one directly replaced Thompson, but the

next attorney hired was William Scott, a white male." Mem. of Law in Supp. of


Defs.' Mot. for Summ. J. [Doc. 85-1] at 14. Thompson next asserts that every


attorney hired after Thompson's termination was under forty. Pl.'s Objs. at 17.


However, Thompson does not refute Defendants' evidence that none of those


individuals replaced him or was assigned the work he performed upon his

departure.


      Thompson next contends that the Magistrate Judge ignores evidence of

comments indicating ageist and racial animus leveled by Defendant Brantley,

although they admittedly were not directed at Thompson. Pl.'s Objs. at 18-21.

Specifically, Brantley declared her intent to hire more "baby lawyers" and told

another attorney that he needed to get a tan before returning to the office. Id.


"[I]solated or stray comments made by the actual decision maker but completely

unrelated to the challenged employment action do not constitute direct evidence of

discrimination." Plaisance v. Travelers Ins. Co., 880 F. Supp. 798, 810 (N.D. Ga.


1994) (citing Price Waterhouse v. Hopkins, 490 U.S. 228 (1989), affd, 56 F.3d

1391 (11th Cir. 1995)); see also Hankerson v. Se. Ga. Health Svs, No. CV 2:12-
       Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 7 of 11




00097, 2013 WL 5651905,at *10 (S.D. Ga. Oct. 15, 2013) ("[S]tray comments

made by decision makers that are unrelated to the decision-making process are not


direct evidence of discrimination.") (citation omitted).

      Frankly, based upon a consideration of the entire record of this case,


Thompson's action is based for the most part on his contention that Defendants

violated the Georgia Whistleblower Act by terminating him. His race and age

discrimination claims are half-hearted at best, and he provides no evidence that

would create a disputed issue of material fact as to being replaced by someone


outside the protected class or treated less favorably than similarly situated

individuals outside the protected class. Consequently, his objections to the

Magistrate Judge's conclusion that summary judgment should be granted to

Defendants on his race and age discrimination claims are OVERRULED.

      B. Thompson's State Claims


      Having resolved Thompson's federal claims against Defendants, the Court


must now determine whether it should exercise supplemental jurisdiction over the

remaining state law claims. See 28 U.S.C. § 1367(a) ("[I]n any civil action of

which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the

action within such original jurisdiction that they form part of the same case or


                                            7
       Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 8 of 11




controversy under Article III of the United States Constitution."). The Court may

decline to exercise supplemental jurisdiction over non-diverse state law claims if:


(1) the claim raises a novel or complex issue of state law; (2) the claim

substantially predominates over the claim or claims over which the district court

has original jurisdiction; (3) the district court has dismissed all claims over which it

has original jurisdiction; or (4) in exceptional circumstances, there are other

compelling reasons for declining jurisdiction. See28U.S.C.§ 1367(c). In

addition, in deciding whether or not to exercise supplemental jurisdiction over

pendent state law claims under § 1367(c), a Court should also consider the interests

of judicial economy, convenience, fairness to the litigants, and comity. Palmer v.


Hosp. Auth. of Randolph Ctv, 22 F.3d 1559, 1569 (llth Cir. 1994). The Eleventh

Circuit Court of Appeals has noted that "if the federal claims are dismissed prior to

trial, Gibbs strongly encourages or even requires dismissal of state claims." L.A.


Draper & Son v. Wheelabrator-Frye, Inc., 735 F.2d 414, 428 (11th Cir. 1984)

(citing United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)). In those cases

where an action originated in a state court and was later removed to federal court, a


federal court has the discretion to remand the case to the state court. Camegie-


Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988).
      Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 9 of 11




      Defendants compare this case to Motley v. Fulton Cty., where another


district judge of this court exercised supplemental jurisdiction over a claim under

the GWA. Motley v. Fulton Ctv., No. 1:11-CV-3196-SCJ, 2015 WL 12868227


(N.D. Ga. Mar. 13, 2015). However, Motley is clearly distinguishable from the

instant case. Motley was not a removed case, but an action filed originally in


federal court on September 20, 2011, alleging claims of discrimination under

federal law and a claim under the former version of the GWA. See Motley v.


Fulton Ctv., Ga., No. 1:11 -CV-3196-SCJ [Doc. Entry 1 ]. Motley's GWA claim


was dismissed in a July 2012, Order. Id. [Doc. Entry 18]. In January, 2014, the

court reinstated the GWA claim upon Motley's request based upon a change in the


GWA after Motley's initial claim was dismissed. Id. [Doc. Entry 71]. After the

court granted summary judgment to the defendants on all the federal claims, the


court chose to exercise supplemental jurisdiction over Motley's reinstated GWA


claim because the action was nearly four years old and the "whistleblower claim is


barred by the statute of limitations under Georgia law," resulting in the dismissal

of that state law claim. Motley, 2015 WL 12868227,at *2.

      In contrast to Motley, this case was removed from the Superior Court of


DeKalb County, has been litigated less than two years, Thompson did not ask this

Court to mle on his GWA claim, and the GWA claim is not barred by the statute of
      Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 10 of 11




limitations. Because the outcome of the merits of this dispute now depends

exclusively on issues of state law, the Court finds that judicial economy, fairness,


and convenience favor declining to exercise supplemental jurisdiction over

Thompson's remaining state-law claim. Baggett v. First Nat'l Bank of Gainesville,


117 F.3d 1342, 1353 (I 1th Cir. 1997); see also Eubanks v. Gerwen, 40 F.3d 1157,

1162 (11th Cir. 1994) (remanding the case to the district court to consider

dismissing plaintiffs state-law claims without prejudice so that the plaintiff could

pursue those claims in state court where the court had granted summary judgment


to the defendant on plaintiffs federal-law claims). The Court accordingly remands

Thompson's state-law claims to the Superior Court ofDeKalb County.1


IV. CONCLUSION

      Accordingly, it is hereby ORDERED that Thompson's objections to the

Magistrate Judge's recommendation to grant summary judgment to Defendants on


his federal claims [Doc. 133] are OVERRULED, and his objections with respect

to the Magistrate Judge's recommendation to grant summary judgment to




 Because of this ruling, there is no need to consider the Magistrate Judge's
recommendation with respect to Thompson's claim under the Georgia
Whistleblower Act, and that portion of the R&R (R&R at 13-24) is not adopted.


                                          10
     Case 1:17-cv-02244-MHC Document 135 Filed 03/07/19 Page 11 of 11




Defendants on his state claims are DENIED AS MOOT, given the Court's

declination to exercise supplemental jurisdiction over those claims.

      After reviewing the remainder of the R&R for plain error, the Court

ADOPTS as the Opinion and Order of the Court only those portions of the R&R

that recommend granting Defendants' motion for summary judgment as to


Plaintiffs federal claims. See R&R at 1-12, 25-29. The remaining portions of the

R&R (R&R at 13-24, 30) are NOT ADOPTED.

      It is hereby ORDERED that Defendants' Motion for Summary Judgment

[Doc. 85] is GRANTED IN PART. Defendant's motion is granted only with

respect to Counts Three, Four, Five, and Six of Plaintiff s Amended Complaint

[Doc. 3-1], which are DISMISSED WITH PREJUDICE.

      It is further ORDERED that the remaining state law claims in Counts One

and Two of Plaintiff s Amended Complaint are REMANDED to the Superior

Court ofDeKalb County.

      IT IS SO ORDERED this /"""day of March, 2019.




                                       MARK H. COHEN
                                       United States District Judge




                                         11
